128 Mich. App. 235 (1983)
340 N.W.2d 81
PEOPLE
v.
DENNIS
Docket No. 63777.
Michigan Court of Appeals.
Decided August 17, 1983.
Frank J. Kelley, Attorney General, Louis J. Caruso, Solicitor General, Robert E. Weiss, Prosecuting Attorney, and Donald A. Kuebler, Chief Appellate Division, for the people.
Phillip J. Olson, II, for defendant.
Before: DANHOF, C.J., and V.J. BRENNAN and N.A. BAGULEY,[*] JJ.
PER CURIAM.
After a jury trial, the defendant was found guilty as charged of inciting the commission of first-degree murder, MCL 750.157b; MSA 28.354(2). Defendant was sentenced to a mandatory term of life imprisonment. Defendant appeals as of right.
*237 Defendant was accused of inciting another to murder her husband. The primary evidence against the defendant was a tape-recorded conversation between the defendant and Detective Christman, while Christman was posing as a professional "hit man" named "Moose". Defendant was introduced to "Moose" by Jack Reno, a frequent customer of the defendant's tropical fish store. Reno testified that the defendant had approached him while he was in the defendant's store and had inquired whether he knew anyone who "eliminated" people. Reno subsequently arranged a meeting between "Moose" and the defendant. In her defense, defendant testified that Reno had extorted money from her and had forced her to make the incriminating taped statements.
Defendant raises five claims of error, only two of which we find merit discussion.
Defendant's first claim is that the prosecutor's failure to establish that the incitement was likely to endanger human life requires the reversal of the defendant's conviction. Defendant maintains that, because Detective Christman was a police officer, actual incitement, inducement, or exhortation was not possible and it was impossible for the murder to actually occur. Therefore, the defendant contends, the statutory requirement that the defendant's incitement endanger or be likely to endanger human life cannot be satisfied and, at most, the record could only support a conviction for "attempted incitement, inducement, or exhortation".
MCL 750.157b; MSA 28.354(2) provides:
"Any person who incites, induces or exhorts any other person to unlawfully burn any property, to murder, to kill, to wound or to commit an aggravated or felonious assault on any person or to do any act which *238 would constitute a felony or circuit court misdemeanor, that may endanger or be likely to endanger the life of any person, or who aids and abets in any such inciting, inducing or exhorting shall be punished in the same manner as if he had committed the offense, incited, induced or exhorted."
We find that the fact that Detective Christman could not actually be incited or induced to commit the crime because he was a police officer is irrelevant. The statute requires only that the defendant seek to induce, incite, or exhort the commission of one of the specified offenses. The possibility of success is immaterial because it is not an element of the offense of inciting another to commit murder. Thus, the defendant's first claim is without merit.
Defendant also claims that the Legislature did not intend to punish the inducement of another to murder by a mandatory term of life imprisonment.
Where a statute is subject to two different interpretations, the Legislature's intent may be found by looking to the purposes and objectives sought to be accomplished by the legislation. Bennetts v State Employees Retirement Board, 95 Mich. App. 616, 622; 291 NW2d 147 (1980). If, however, the words of a statute are clear and unambiguous, judicial construction based on an analysis of legislative intent is neither required nor permitted. Perry v Sturdevant Mfg Co, 124 Mich. App. 11, 15; 333 NW2d 366 (1983), citing Dussia v Monroe County Employees Retirement System, 386 Mich. 244, 248-249; 191 NW2d 307 (1971).
In Michigan Harness Horseman's Ass'n v Racing Comm'r, 123 Mich. App. 388, 391; 333 NW2d 292 (1983), this Court stated:
"Michigan courts have sometimes castigated the *239 State Legislature, a coequal branch of government, for producing hasty legislation and crude, ambiguous legislative acts. See, e.g., Wales v Lyon, 2 Mich. 276, 282 (1851). In interpreting legislation, however, the courts must be careful not to usurp legislative power. See Const 1963, art 3, § 2 (no person exercising powers of one branch of government shall exercise powers properly belonging to another branch). Under modern jurisprudence, therefore, if the wording of a statute is unambiguous, there is no room for courts to attempt to `construe' it. Detroit v Redford Twp, 253 Mich. 453, 455; 235 N.W. 217 (1931); Pittsfield Twp v Saline, 103 Mich. App. 99, 104; 302 NW2d 608 (1982). Where a statute is clear and complete on its face, the courts are not to assume a mistake has been made or that the Legislature inadvertently used one word or phrase instead of another. Detroit, supra, p 456. Rather, every word and phrase of the statute should be given meaning and not treated as mere surplusage or rendered nugatory. Stowers v Wolodzko, 386 Mich. 119, 133; 191 NW2d 355 (1971)."
These principles are apparently directly applicable to criminal statutes, with the caveat that criminal statutes are to be "strictly" construed and any ambiguity is to be resolved in favor of lenity. People v Saxton, 118 Mich. App. 681, 690; 325 NW2d 795 (1982), lv den 414 Mich. 931 (1982). Here, the statutory language is clear and we find the defendant's argument to be without merit.
We have reviewed the defendant's remaining allegations of error and find them to be without merit.
Affirmed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.